Citation Nr: 0513246	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-06 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of a head 
injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1978 to August 
1979.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  That rating 
decision denied claims of entitlement to service connection 
for hepatitis C and for a head injury.  The veteran disagreed 
with those determinations in June 2002.  A statement of the 
case (SOC) was issued in February 2003.  The veteran's timely 
substantive appeal was received in February 2003.

The veteran requested a hearing before the Board by 
videoconference.  The requested hearing was conducted in 
March 2005, with the undersigned Veterans Law Judge sitting 
in Washington, D.C., and the veteran testifying at the RO.  

During his March 2005 videoconference hearing before the 
Board, the veteran testified that he wished to file a claim 
for service connection for post-traumatic stress disorder or 
other psychiatric disorder related to service.  This 
testimony is REFERRED to the RO for action as necessary.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, all identified 
evidence relevant to the claims has been sought, and the 
veteran has been informed of the outcome of all requests for 
evidence, and all statutory duties to the veteran have been 
met.  

2.  The medical opinion of record establishes that it is 
unlikely that the veteran incurred hepatitis C in service or 
as a result of a tattoo obtained during service.

3.  The clinical evidence is devoid of medical diagnosis of 
any disability due to a head injury.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for 
hepatitis C are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2004).

2.  The criteria for an award of service connection for 
residuals of a head injury are not met.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for hepatitis C and residuals of a head injury.

Preliminary Matters:  Duties to Notify & to Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which redefined the obligations of VA with respect to the 
duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, was enacted before the 
veteran filed the claims underlying this appeal in May 2001.  
Thus, the VCAA applies to the claims before the Board on 
appeal.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various portions of the VCAA to a particular claim.]

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, the veteran was specifically advised by the RO, 
in a letter issued in May 2001, of the enactment of the VCAA, 
of the evidence required to establish entitlement to service 
connection, and of the types of evidence that might 
substantiate his claims, including evidence that might 
substantiate chronicity and continuity of symptoms.  The RO 
advised the veteran of the actions that VA could take to 
assist the veteran in obtaining evidence, and of the time in 
which the veteran could submit or identify evidence.  

In June 2001, the RO advised the veteran of the status of his 
case, and advised him that the RO had not yet received his 
service medical records.  The RO obtained the veteran's 
current VA treatment records.  The RO then afforded the 
veteran VA examination in December 2001.

The discussion in the February 2002 rating decision advised 
the veteran as to what evidence was missing that might 
establish his claims.  In his notice of disagreement, the 
veteran identified several items of evidence that he thought 
might assist in establishing his claim.  He asked the RO to 
request police reports regarding assaults he sustained during 
service, including the police report of a robbery at his home 
in which he was injured.  The RO sought these records on the 
veteran's behalf, but was unable to obtain the records, and 
notified the veteran of the results of those requests.

In a February 2003 SOC, the RO reviewed the evidence of 
record, advised the veteran again of the medical opinions 
rendered following his VA examinations, and explained why the 
evidence of record did not support the veteran's claims.  
This SOC included the complete text of 38 C.F.R. § 3.159, as 
revised to incorporate and implement the provisions of the 
VCAA.  In addition, the RO provided the text of regulations 
governing service connection and presumptions of service 
connection.  A supplemental SOC was issued in May 2004.

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
More than a year has elapsed since the veteran was last 
advised of the complete text of 38 C.F.R. § 3.159, and the 
Board may complete appellate review.  Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 2670 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103(b)).  

It is noted that the decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, the veteran was 
provided with notice of the enactment of the VCAA prior to 
the AOJ determination on the December 2001 claims. 

The multiple notices provided to the appellant clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claims at issue in this appeal.  The notifications 
clearly advised the appellant to identify or submit any 
relevant evidence.  The content of the notices complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has been 
provided the complete text of 38 C.F.R. § 3.159, as 
revised to implement the VCAA.  The Board finds that the 
claimant has indeed been notified that he should provide 
or identify any and all evidence relevant to the claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

VA has fully satisfied its duties to inform and assist the 
veteran as to the service connection claims at issue here.  
Appellate review may proceed, consistent with the VCAA.

A.  Applicable laws and regulations, claims for service 
connection 

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
For certain chronic disorders, including brain hemorrhage or 
thrombosis, and organic diseases of the nervous system, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Factual background

The veteran's records reflect that he enlisted in service in 
January 1978.  The induction examination conducted in January 
1978 reflects that several scars were present, including 
scars from a gunshot wound to the chest incurred in July 
1976.  Service medical records reflect that the veteran was 
treated for an ulcerated lesion in the left external ear 
canal in March 1978.  He sought treatment for chest wall pain 
during service.  The complaints of chest wall pain were 
attributed to the history of a gunshot wound of the chest.  
He was also treated for low back pain, a sore throat, and 
dermatitis, among other disorders, but the service medical 
records are devoid of evidence of treatment for a head injury 
or other traumatic injury or for hepatitis.  

The veteran requested that the RO obtain police reports from 
the police department in Oceanside, California, and the RO 
requested those records.  However, the RO was informed that 
the records could not be obtained.  The veteran indicated 
that he would attempt to obtain the relevant police records.  
However, the veteran did not submit any police records.

VA clinical records dated in January 2001 reflect that the 
veteran was treated for posterior neck discomfort and lumbar 
back discomfort following a motor vehicle accident in which 
the car in which he was a passenger was hit from the rear.  

The veteran was admitted to a VA residential chemical 
dependency treatment program in February 2001 through March 
2001.  The veteran reported use of alcohol as well as use of 
cocaine and marijuana in the past.  The clinical records 
reflect that the veteran had participated in several chemical 
dependency treatment programs.  Laboratory examination of his 
blood disclosed some abnormalities.  Following further 
evaluation of these abnormalities, a diagnosis of hepatitis C 
was assigned.

July 2001 VA outpatient treatment records reflect that the 
veteran reported he was assaulted from behind and hit in the 
head a few days earlier.  Approximately six staples were 
placed in a scalp laceration.  The veteran complained of 
difficulty with flexion of the head forward and difficulty 
raising the head backward.  The trapezius muscles were also 
positive for pain on palpation.

On VA examinations conducted in December 2001, the examiner 
noted that the veteran reported multiple head injuries, the 
most recent being in July 2001, when the veteran was attacked 
by a gang.  The clinical records reflect that the veteran 
reported that he was incarcerated for aggravated assault.  He 
was transported from the jail to attend the examination.  
There was a long midline scar where the veteran had been 
stabbed.  The veteran reported that none of the episodes of 
head trauma had caused loss of consciousness, although he 
complained of headaches.  The veteran reported that, since a 
motor vehicle accident in January 2001, his headaches had 
become more frequent.  The veteran reported being in several 
other motor vehicle accidents as well.

The veteran reported that five sutures were required for a 
head injury sustained while in service.  Twenty-seven sutures 
were required to treat a head injury sustained in 1982.  
Neurological examination, including finger-to-nose, gait 
examination, and heel-to-toe walking was normal.  There were 
no sensory changes in the arms, legs, or face.  Romberg test 
was negative.  Position sense was normal.  The examiner 
concluded that the neurological examination was normal and 
there was no indication of any brain damage.  The examiner 
opined that there was no indication that his current head 
injury symptoms were due to or had been aggravated by his 
military service.  The assigned diagnoses were hepatitis C 
and residuals of a head injury.

In an addendum dated in February 2002, the examiner noted 
that, although the veteran had documented hepatitis C, there 
was no evidence that the veteran contracted hepatitis C while 
in service.  The examiner noted that the veteran had 
undergone surgery with transfusion and had admitted heroine, 
cocaine and crack cocaine use.  He had been stabbed and shot 
several times.  The veteran denied use of dirty needles.  
Nevertheless, the examiner opined that the veteran's 
hepatitis C was incurred after his separation from military 
service.

During his hearing before the Board, the veteran testified 
that he sustained a head injury in service when two military 
policemen (MPs) assaulted him.  The veteran stated that, as 
he was using drugs at that time, he did not seek official 
treatment for injuries sustained in an assault.  The veteran 
also testified that he was pistol whipped on another occasion 
and sustained another head injury.  The veteran also 
testified that he obtained a tattoo on his chest during his 
service.  He testified to his belief that the injuries 
sustained in service resulted in head trauma, and he also 
testified to his belief that the tattoo he received in 
service caused his hepatitis C.

Analysis

1.  Hepatitis C

The veteran's service medical records are devoid of diagnosis 
of hepatitis.  The clinical records establish that hepatitis 
C was diagnosed during VA hospitalization from February 2001 
to March 2001.  The veteran's medical history reflects that 
he incurred a gunshot wound requiring surgery prior to 
service, and required transfusions, both for nosebleed and 
for surgical procedures, post-service.  The examiner who 
rendered VA medical examination in this case has noted the 
presence of numerous risk factors for hepatitis C.  While 
noting the tattoo to which the veteran attributed incurrence 
of hepatitis C, the VA examiner concluded that it was more 
likely that the veteran incurred hepatitis C following his 
service.

The clinical evidence fully supports the VA examiner's 
findings that the veteran's medical history included numerous 
risk factors for hepatitis C.  The service medical records 
are devoid of evidence of manifestations or treatment of 
hepatitis, and the clinical records establish that hepatitis 
C was not diagnosed until 2001, more than 20 years after the 
veteran's service discharge.  Hepatitis C is not among the 
disorders which may be presumed service connected if 
diagnosed within a defined presumptive period, so that 
disorder may not be presumed service connected.  There is no 
evidence that the veteran had manifestations of hepatitis 
chronically and continuously following service, and service 
connection on that basis is not warranted.

The preponderance of the competent medical evidence is 
against the claim.  Although the veteran contends that his 
hepatitis C is due to the tattoo the veteran obtained in 
service, the veteran's lay statements are of lesser weight 
and evidentiary value than the medical opinion of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The competent medical evidence is against the claim.

As the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  The 
claim must be denied.

2.  Claim for service connection for residuals of a head 
injury

The service medical records are devoid of any evidence that 
the veteran sustained a head injury in service.  The veteran 
stated that there was police evidence which would establish 
that the veteran sustained a head injury, but no police 
report was obtained, and there is no corroboration of the 
veteran's statements that he sustained a head injury in 
service.  

There is no evidence that a disorder, such as a brain 
hemorrhage, which may be presumed service connected, was 
diagnosed within one year after the veteran's service.  Thus, 
service connection on the basis of a presumption is not 
warranted.

The medical evidence establishes that the veteran did sustain 
post-service head injuries which required sutures.  The 
evidence also establishes that the veteran has a normal 
neurological examination currently, and that no residuals of 
any head injury have been identified.  

The medical evidence further includes a medical opinion that, 
if the veteran did have residuals of a head injury, it was 
unlikely that any head injury residual was related to his 
service.  

Although the veteran has testified to a sincere belief that 
he incurred a head injury in service, since such injury was 
not sustained in combat, his statements alone, in the absence 
of medical or lay testimony corroborating those statements, 
do not establish that he sustained a head injury in service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Even if it assumed that the veteran incurred the claimed head 
injuries in service, there is no clinical evidence that he 
currently has any disability residual to a head injury.  In 
the absence of medical evidence of the claimed disability, 
service connection may not be granted.  The laws authorizing 
veterans' benefits provide benefits only where there is 
current disability, as identified by a medical diagnosis.  In 
the absence of medical evidence of current findings of some 
disability due to a head injury, service connection may not 
be granted for that disorder.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

The medical opinion of record is against a finding that there 
is a nexus between any inservice head injury, if one 
occurred, and a current disability due to a head injury, if 
any such disability is present, although not yet diagnosed.  

The veteran has not substantiated any of the three criteria 
required for service connection.  Epps, supra; Caluza, supra.  
The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  The 
claim for service connection for a head injury must be 
denied.


ORDER

The claim of entitlement to service connection for hepatitis 
C is denied.

The claim of entitlement to service connection for residuals 
of a head injury is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


